Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Election/Restrictions
Applicant’s election in the reply filed on 6/01/2022 of Group I (Claims 1, 2, 4, 6, 7, 9, 10, and 12), drawn to a composition as recited by claim 1, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicant’s preliminary amendments, filed 2/17/2020, amending the Specification, amending claims 1, 2, 4, 6, 7, 9, 10, 12 and 13, cancelling claims 3, 5, 8, 11, 20, 21, 23 and 25, and adding claim 26 are acknowledged
Claims 1, 2, 4, 6, 7, 9, 10, 12-19, 22, 25 and 26 are pending.
Claims 13-19, 22, 25 and 26 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.
Claims 1, 2, 4, 6, 7, 9, 10 and 12 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 2/27/2020, is acknowledged and has been reviewed.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a composition comprising “L-lysine, Elderberry extract, olive leaf extract, Astragalus root extract, and Bacillus coagulans GBI-30 probiotic (BC30).”  There is insufficient written description in the Specification for the elderberry extract, olive leaf extract, and astragalus root extract recited in the claim.  The specification does not provide a sufficient description of the claimed extracts 
The specification, at page 6, lines 13-17 discloses that “[a] plant ‘extract,’ as used herein, refers to the material resulting from exposing a plant part to a solvent and removing the solvent, or from using various chemical, immunological, biochemical or physical procedures known to those of skill in the art, including but not limited to, precipitation, centrifugation, filtering, column chromatography, and detergent lysis. Plant material can include roots, stems, leaves, flowers, or parts thereof.”  
However, the art teaches that there is considerable variation in the constituents of an extract.  For example, Breakspear et al. (“A Quantitative Phytochemical Comparison of Olive Leaf Extracts on the Australian Market”, Molecules, 2020,  25, 4099; doi:10.3390/molecules25184099) discloses a study “to quantitatively explore the phytochemical profile of different OLE [Olive Leaf Extract] products on the Australian market.  Ten OLE products available on the Australian market (five over-the-counter products and five products for professional compounding and dispensing) were quantitatively analyzed for oleuropein, hydroxytyrosol, oleacein, oleocanthal, total biophenols, maslinic acid, and oleanolic acid, using high-performance liquid chromatography (HPLC). Substantial variation in oleuropein and hydroxytyrosol levels was noted between extracts, with a trend towards higher oleuropein and lower hydroxytyrosol levels being noted in products produced using the fresh olive leaf as opposed to dry olive leaf. These results suggest that OLE products on the Australian market vary substantially in their phytochemical profiles.”  See Abstract. Also, see Table 1, at page 3.  Additionally, see Kafle et al. (“Major bioactive chemical compounds in Astragali Radix samples from different vendors vary greatly”, PLoS ONE, 16(7): e0254273,  2021, 13 pages).  Kafle et al. disclose a “study [that] uses liquid chromatography-tandem mass spectrometry (LC-MS/MS) with standard addition to evaluate the influence of different sample and preparation types and ammonia treatment on bioactive molecules concentrations in AR [Astragali Radis]. We also compare AR samples from different EU-vendors. Astragaloside IV (AG-IV), ononin and calycosin 7-O-β-D-glucoside concentrations were higher in root powder samples when extracted with boiled water than with ultrasonication using 70% methanol. AG-IV content was by far the highest in granulates from vendor 1 (202 ± 35 μg/g) but very low in hydrophilic concentrates from vendor 1 (32 ± 7 μg/g) and granulates from vendor 4 (36 ± 3 μg/g).  Ammonia-treatment significantly increased AG-IV concentrations in all samples (e.g., to 536 ± 178 μg/g in vendor 1 granulates). Comparable effects were found for most other bioactive molecules. AG-IV and other bioactive molecules concentrations differed strongly depending on sample types, extraction processes, ammonia treatment-or-not and especially between different vendors samples.”  See Abstract 
Regarding the requirement for adequate written description of chemical entities, Applicant’s attention is directed to MPEP §2163.  In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  Elli Liily, 119 F.3d at 1566.  The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics,” including, inter alia, “functional characteristics when coupled with a known or disclosed correlation between function and structure…” Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)).  Moreover, although Elli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general.   Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
The specification does not provide any guidance of the source of the extracts or the extraction methods used to produce the claimed extracts nor does it provide a description of the specific constituents and approximate concentrations of the constituents required for inclusion in the claimed supplement composition for its intended purpose.  As such, it is not apparent that Applicant was actually in possession of, and intended to use, within the context of the present invention the claimed extracts, at the time the present invention was made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a composition comprising “L-lysine, Elderberry extract, olive leaf extract, Astragalus root extract, and Bacillus coagulans GBI-30 probiotic (BC30).”  The claim is indefinite because the metes and bounds of the claimed extracts cannot be determined.  As discussed in the Written Description rejection under 35 U.S.C. 112(a), above, there is considerable variation in the constituents of an extract.  Neither the claim nor the specification provides with any specificity the required constituents and their concentrations or specific details of the methods by which the extracts were produced.  Lacking such information, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,344,585. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent claims are direct to a method of treatment, the claimed method includes administration of the same supplement composition that is instantly claimed.  Both the patent claims and the instant claims recite a supplement composition comprising (patent claim 1) and consisting essentially of (patent claim 5) L-lysine, Elderberry extract, olive leaf extract, Astragalus root extract, and Bacillus coagulans GBI-30 probiotic (BC30).  Instant claim 4 requires the composition is formulated as an orally-ingestible product and claim 6 claims the composition of claim 4 in the form of a chocolate bar, a gummy candy or a jelly candy.  Patent claim 6 is drawn to the supplement composition delivered orally in the form of a chocolate bar, a gummy candy or a jelly candy.  Instant claim 7 requires that each component of the composition is present in an amount of from 125 mg to 750 mg.  Patent claim 7 recites the same dosage range (125 mg to 750 mg).  Instant claim 9 requires that each component of the composition is present in an amount of from 125 mg to 250 mg.  The dosage range of Patent claim 7 encompasses this range.  Instant claim 10 is directed to the composition of claim 1, wherein the amount of BC30 is 1 x 108 to 1 x 1012 CFU;  Patent claim 8 recites the same range

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/828,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference application claims are direct to a method of treatment, the claimed method includes administration of the same supplement composition that is instantly claimed.  Both the reference application claim and the instant claims recite a supplement composition consisting essentially of (reference application claim 8) and comprising/consisting essentially of (instant claims 1 and 2 respectively) L-lysine, Elderberry extract, olive leaf extract, Astragalus root extract, and Bacillus coagulans GBI-30 probiotic (BC30).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 2, 4, 6, 7, 9, 10 and 12 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629